Order, Supreme Court, New York County (Herman Cahn, J.), entered November 24, 1995, which, in a declaratory judgment action concerning defendant insurer’s duty to defend plaintiffs insureds in certain administrative proceedings brought by the Superintendent of Insurance, to represent plaintiffs in a related Federal court action they brought against the Superintendent of Insurance, and to indemnify plaintiffs for any judgment obtained by the Superintendent of Insurance against them as a result of their alleged wrongful conduct, granted defendant’s motion, denied plaintiffs’ motion, and dismissed the complaint, unanimously modified, on the law, to *348declare that defendant has no such duty to defend, represent or indemnify, and otherwise affirmed, without costs.
The license revocation, tax and penalty proceedings at issue do not fall within the coverage provisions of the professional liability errors and omissions policy issued by defendant. Defendant’s disclaimer on the basis of other policy provisions does not create coverage where it otherwise does not exist (see, Schiff Assocs. v Flack, 51 NY2d 692). Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.